 Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 1 of 23                     PageID #: 1



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

UNITED STATES OF AMERICA,                    )
                                             )
                      &                      )
                                             )
STATE OF MAINE,                              )
                                             )
                      Plaintiffs,            )
                                             )
       v.                                    )       Civil Case No.
                                             )
NOBLE HOME HEALTH CARE, INC.,                )
and MOHAMED A. HASSAN,                       )
                                             )
                      Defendants.            )

                                         COMPLAINT

       NOW COME Plaintiffs, the United States of America (the “United States”), on behalf of

its agency the U.S. Department of Health and Human Services (“HHS”), and the State of Maine

(“Maine”), on behalf of its agency the Maine Department of Health and Human Services

(“Maine DHHS”) (together, “Plaintiffs”), and hereby file the instant Complaint pursuant to 31

U.S.C. § 3730(a) and 22 M.R.S.A. § 15, and in support thereof allege as follows:

                                     I. Summary of Action

       1.      This is a civil action against Noble Home Health Care, Inc. (“NHHC”) and its

founder, sole owner, and administrator, Mohamed A. Hassan (“Hassan”) (together,

“Defendants”), for violations of the federal False Claims Act and analogous Maine state law.

From May through September 2016, Defendants knowingly submitted or caused to be submitted

to MaineCare false claims for reimbursement for Targeted Case Management Services provided

to children with mental health diagnoses, despite the fact that NHHC did not hold the necessary

mental health licensure to bill for such services. Proper mental health licensure was a material



                                                 1
 Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 2 of 23                     PageID #: 2



prerequisite for MaineCare’s reimbursement decision, as such information had a natural

tendency to influence, or be capable of influencing, its payment determination.

       2.      Defendants thereafter knowingly retained the overpayments of all MaineCare

funds received as a result of their false claims. After receiving such overpayments, Defendants

were informed by Maine DHHS officials that such unlawful claims for services needed to be

reversed and repaid. In September 2016, Hassan informed an employee of the Division of

Licensing and Regulatory Services – Behavioral Health of Maine DHHS that all funds billed for

services provided to children with mental health diagnoses would be repaid, thereby expressly

acknowledging Defendants’ repayment obligation. To date, however, Defendants continue to

improperly retain and avoid their obligations to return the overpayments to MaineCare.

Defendants are thus subject to liability for these “reverse false claims.”

       3.      The instant action accordingly seeks treble damages and civil penalties arising

from all false claims submitted by Defendants to, reimbursed from, and improperly retained from

MaineCare pursuant to the federal False Claims Act, see 31 U.S.C. § 3729, et seq., as well as

Maine law, see 22 M.R.S.A. § 15. An accounting and recovery of amounts by which Defendants

were unjustly enriched is further demanded.

                                   II. Jurisdiction and Venue

       4.      This Court has jurisdiction over the claims brought by the United States under the

federal False Claims Act pursuant to 28 U.S.C. §§ 1331, 1345 and 31 U.S.C. § 3732(a).

       5.      This Court further has jurisdiction over the claims brought by the State of Maine

pursuant to 28 U.S.C. §§ 1332, 1367 and 31 U.S.C. § 3732(b).




                                                  2
 Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 3 of 23                        PageID #: 3



        6.     This Court has personal jurisdiction over Defendants pursuant to 31 U.S.C. §

3732(a) both because Defendants transacted business in this District and because their acts

proscribed under 31 U.S.C. § 3729 occurred in this District.

        7.     Venue is proper in this District under 31 U.S.C. § 3732(a) and 28 U.S.C. §§

1391(b), 1391(c), because Defendants transacted business in this District and/or because a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this

District.

                                            III. Parties

        8.     Plaintiff the United States is acting on behalf of its federal agency, HHS.

        9.     Plaintiff the State of Maine is acting on behalf of its state agency, Maine DHHS.

        10.    Defendant NHHC was incorporated on December 30, 2014, as a Maine for-profit

business corporation with a primary business address of 94 Auburn Street, Suite 205, Portland,

Maine, 04103. NHHC has since been administratively dissolved.

        11.    Defendant Hassan is a resident of Cumberland County, Maine.

        12.    Public records of the Maine Department of the Secretary of State, Bureau of

Corporations, Elections and Commissions, list Hassan as the Clerk/Registered Agent of NHHC

at the same address as NHHC’s business address.

        13.    Business records of Bank of America, N.A., list Hassan as the contact person and

authorized individual responsible for NHHC’s business checking and savings accounts.

        14.    During the timeframe relevant to this action, Hassan exercised complete

ownership of and control over NHHC, oversaw its operations, held hiring and payment authority

over all employees of NHHC, was responsible for the contracts of NHHC, and dictated where,




                                                  3
 Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 4 of 23                        PageID #: 4



when, and how the work of NHHC proceeded and was performed. Hassan was further

responsible for the control and/or management of NHHC’s funds and finances.

                              IV. Applicable Law & Regulations

A.     Targeted Case Management Services Provided under the MaineCare Program

       15.     MaineCare is a federal health care benefit program paid by Maine state funds, as

well as by grants made to states by HHS, by and through its sub-agency the Centers for Medicare

& Medicaid Services (“CMS”).

       16.     The portion of MaineCare paid by federal funds is known as the Federal Financial

Participation, and differs by state and by fiscal year based on each state’s per capita income.

This percentage contribution is known as the Federal Medical Assistance Percentage.

       17.     For the timeframe relevant here, federal fiscal year 2016, the Federal Medical

Assistance Percentage provided to the State of Maine was 62.67 percent, with the State of Maine

funding the remaining 37.33 percent.

       18.     Maine DHHS administers the MaineCare program for the State of Maine on

behalf of CMS.

       19.     MaineCare’s regulations, policies, and guidelines require MaineCare-

reimbursable services to be billed by providers using appropriate billing codes and

methodologies.

       20.     Providers must also certify their compliance with applicable MaineCare laws and

regulations as a prerequisite to receiving MaineCare funds for covered services.

       21.     During the timeframe at issue, as a prerequisite to reimbursement for covered

services, the operative MaineCare Benefits Manual (the “Manual” or “MBM”) provided




                                                 4
  Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 5 of 23                      PageID #: 5



additional material rules and requirements applicable to all MaineCare providers submitting

claims.

          22.   Specific to this case, Section 13 of the Manual established certain rules and

requirements concerning the provision of reimbursable “Targeted Case Management Services” to

children.

          23.   Such case management services

                are those covered services provided by a social services or health
                professional, or other qualified staff, to identify the medical, social,
                educational and other needs (including housing and transportation) of the
                eligible member, identify the services necessary to meet those needs, and
                facilitate access to those services. Case management consists of
                intake/assessment, plan of care development, coordination/advocacy,
                monitoring, and evaluation.

See MBM § 13.01-5.

          24.   Children who are MaineCare members may receive Targeted Case Management

Services if they fall within an eligible “targeted population group,” such as by having a

“Behavioral Health Disorder” evidenced by a mental health diagnosis, “Developmental

Disabilities,” or “Chronic Medical Conditions.” Id. §§ 13.03-2.A.1.a-c, 13.03-3.A-C.

          25.   However, such Targeted Case Management Services may only be provided by

agencies and providers meeting all required qualifying criteria. Id. § 13.07-2. One such

requirement is that Targeted Case Management agencies must operate in a manner consistent

with applicable Maine state laws, regulations, and procedures. Id. § 13.07-2.A.3.

          26.   Maine state law, regulation, and procedure requires that Targeted Case

Management programs servicing MaineCare members with mental health diagnoses must have a

Mental Health Agency License in order to provide mental health services. 34-B M.R.S.A. §§

1203-A, 3601(1-A), (2); see also MBM §§ 1.03-8.A, 13.07-2.A.5.D (enrolled MaineCare

providers must maintain current licenses as a requirement of their participation in MaineCare).
                                                 5
 Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 6 of 23                     PageID #: 6



       27.     The Division of Licensing and Regulatory Services – Behavioral Health of Maine

DHHS is responsible for conducting licensing reviews of mental health services in the State of

Maine to assure that agencies have an adequate capacity to provide such services. See Maine

DHHS Rule 14-193, Ch. 6 (“Mental Health Licensing Regulations”). Only where the Division

of Licensing and Regulatory Services – Behavioral Health determines that an agency complies

with certain core standards of agency and clinical management will a “Mental Health Agency

License” be issued. Id.

       28.     Targeted Case Management thus cannot be provided to or reimbursed for

MaineCare members with a mental health diagnosis in the absence of a current Maine state

Mental Health Agency License.

       29.     In the event these requirements are not met, MaineCare providers are prohibited

from claiming costs for non-covered and non-chargeable services, see MBM §§ 1.03-8.J, 1.06-1,

as MaineCare is not authorized to reimburse for such non-covered services, see id. § 1.06-4.A-B.

       30.     MaineCare providers are further prohibited from retaining overpayments arising

from their submission of bills and/or receipt of payment to which they are not properly entitled.

Id. § 1.12-2. Overpayments must be reported by MaineCare providers to Maine DHHS and

repaid. Id. § 1.12-2.B.

       31.     During the timeframe at issue in this action, Defendants knew that they were

prohibited from seeking and receiving reimbursement from MaineCare for services in violation

of the above laws, regulations, rules and requirements applicable to MaineCare. During the

timeframe at issue in this action, compliance with the above laws, regulations, rules and

requirements applicable to MaineCare were material considerations and prerequisites to

reimbursement by MaineCare.



                                                6
 Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 7 of 23                          PageID #: 7



B.      The Federal False Claims Act

        32.     The False Claims Act, at 31 U.S.C. § 3729(a)(1)(A), provides that a person is

liable to the United States Government for three times the amount of damages which the

Government sustains because of the act of that person, plus a civil penalty for each such claim,

for each instance in which the person “knowingly presents, or causes to be presented, a false or

fraudulent claim for payment or approval.”

        33.     The False Claims Act, at 31 U.S.C. § 3729(a)(1)(B), provides that a person is

liable to the United States Government for three times the amount of damages which the

Government sustains because of the act of that person, plus a civil penalty for each such claim,

for each instance in which the person “knowingly makes, uses, or causes to be made or used, a

false record or statement material to a false or fraudulent claim.” Records and statements are

material to a false or fraudulent claim where they have “a natural tendency to influence, or be

capable of influencing, the payment or receipt of money or property.” 31 U.S.C. § 3729(b)(4).

        34.     The False Claims Act, at 31 U.S.C. § 3729(a)(1)(G), provides that a person is

liable to the United States Government for three times the amount of damages which the

Government sustains because of the act of that person, plus a civil penalty for each such claim,

for each instance in which the person “knowingly and improperly avoids or decreases an

obligation to pay or transmit money or property to the Government.”

        35.     The False Claims Act defines the term “knowingly” under 31 U.S.C. §

3729(b)(1)(B) to mean that a person, with respect to information, “(i) has actual knowledge of

the information; (ii) acts in deliberate ignorance of the truth or falsity of the information; or (iii)

acts in reckless disregard of the truth or falsity of the information.”




                                                   7
 Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 8 of 23                      PageID #: 8



       36.     Pursuant to 31 U.S.C. § 3729(b)(1)(B), no proof of specific intent to defraud is

required.

C.     Maine Law Civil Liability of Persons Making False Claims

       37.     Maine law, 22 M.R.S.A. § 15, further provides that “[a]ny person, firm,

association, partnership, corporation or other legal entity who makes or causes to be made or

presents or causes to be presented for payment or approval any claim upon or against the

department or upon any funds administered by the department, knowing such claim to be

materially false, fictitious or fraudulent, or who knowingly makes any false written statement or

knowingly submits any false document material to a false, fictitious or fraudulent claim or who

knowingly enters into any agreement, combination or conspiracy to defraud the department by

obtaining the payment or approval of any materially false, fictitious or fraudulent claim or who

knowingly makes or causes to be made a false written statement or record material to an

obligation to pay or transmit money or property to the department or knowingly conceals or

knowingly and improperly materially avoids or materially decreases an obligation to pay or

transmit money or property to the department is, in addition to any criminal liability that may be

provided by law, subject to civil suit” and penalties.

       38.     The Court, pursuant to 31 U.S.C. § 3732(b), has jurisdiction over any action

brought under the laws of any State for the recovery of funds paid by a State or local government

if the action arises from the same transaction or occurrence as an action brought under section

3730 of Title 31.




                                                  8
 Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 9 of 23                   PageID #: 9



                                    V. Factual Background

A.     NHHC Enters into a MaineCare/Medicaid Provider Agreement with Maine DHHS
       in March 2015

       39.     On March 26, 2015, NHHC entered into an agreement with Maine DHHS to

participate as a provider in the MaineCare program (the “Provider Agreement”).

       40.     The Provider Agreement was executed on behalf of NHHC by Hassan, who

identified himself on the signature page of the document as NHHC’s “Administrator.”

       41.     In exchange for being granted the privilege of participating in MaineCare, NHHC

agreed to comply with a variety of terms and conditions imposed under the Provider Agreement.

       42.     For example, NHHC agreed to comply with the provisions of all Federal and State

laws and regulations related to Medicaid, the Manual, and the Provider Agreement itself.

NHHC’s compliance with these conditions of participation was a material consideration to

Maine DHHS reimbursing NHHC for services provided to MaineCare members.

       43.     Defendants understood that Maine DHHS would only reimburse NHHC for

MaineCare services provided to MaineCare members in accordance with the provisions of the

Manual, and that reimbursement was contingent on the compliance of NHHC, its agents, and its

employees with applicable federal and state laws, the Manual, and the Provider Agreement.

       44.     Through the Provider Agreement, Defendants further understood and

acknowledged that they would be jointly liable for any debts owed to Maine DHHS.

       45.     The Provider Agreement obligated NHHC to report any moneys it received to

which it was not entitled, and to refund promptly any such moneys to Maine DHHS. NHHC was

expressly liable for overpayment debts owed to Maine DHHS. So, too, was any person who had

an ownership or control interest in NHHC, as well as any officer, director or member of NHHC

responsible for its control or any management of its funds or finances.


                                                9
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 10 of 23                   PageID #: 10



B.     In February 2016, NHHC is Approved to Provide Targeted Case Management
       Services, Yet Lacks the Mental Health Agency License to Service and Bill for
       MaineCare Members with Mental Health Diagnoses

       46.     In early 2016, NHHC applied through Maine DHHS to become a provider of

Targeted Case Management Services.

       47.     On February 11, 2016, Maine DHHS representatives met with Hassan regarding

NHHC’s application. The purpose of the meeting was to review NHHC’s application to provide

Targeted Case Management Services and to address any concerns or questions Hassan had

regarding understanding the requirements of the program.

       48.     At the meeting on February 11, 2016, the Maine DHHS representatives informed

Hassan that, upon approval of NHHC’s Targeted Case Management Services application, NHHC

could only provide services to MaineCare members with developmental or intellectual

disabilities, as opposed to those with a mental health diagnosis.

       49.     On February 29, 2016, Maine DHHS provided Hassan with a letter informing him

that NHHC had been approved to begin providing Targeted Case Management Services, as

permitted by the Manual.

       50.     After learning that NHHC intended to open a new office in Augusta, Maine

DHHS representatives again met with Hassan, on April 15, 2016.

       51.     At the meeting on April 15, 2016, Hassan informed the Maine DHHS

representatives that he anticipated hiring personnel and taking on MaineCare members from a

different Targeted Case Management Services provider in Augusta that was ceasing its

operations.

       52.     The Maine DHHS representatives knew that the Targeted Case Management

Services provider in Augusta that was ceasing operations had previously provided services to

MaineCare members with mental health diagnoses. Accordingly, the Maine DHHS
                                                10
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 11 of 23                   PageID #: 11



representatives reiterated to Hassan that without holding a Mental Health Agency License,

NHHC could only serve clients with developmental or intellectual disabilities.

        53.    Separately, in May 2016, a Resource Coordinator of Maine DHHS Children’s

Behavioral Services also informed Hassan that a Mental Health Agency License was required to

provide services to MaineCare members with mental health diagnoses.

        54.    Hassan thereafter submitted an application for a Mental Health Agency License to

the Division of Licensing and Regulatory Services – Behavioral Health of Maine DHHS. The

Division of Licensing and Regulatory Services – Behavioral Health received the application on

May 23, 2016, and a week later assigned the application to a Staff Licensor.

        55.    From May through September 2016, the Staff Licensor and Hassan

communicated concerning NHHC’s pending Mental Health Agency License application,

primarily with regard to missing and/or incomplete information and documentation that

prevented the application from being granted.

C.      From May through September 2016, Defendants Knowingly Submit or Cause to be
        Submitted False Claims to MaineCare for Targeted Case Management Services to
        MaineCare Members with Mental Health Diagnoses

        56.    Despite not having been granted a Mental Health Agency License, NHHC

improperly provided Targeted Case Management Services to individuals who had a mental

health diagnosis.

        57.    Knowing that Targeted Case Management Services could not be billed to or

reimbursed by MaineCare for members with mental health diagnoses—as evidenced, in part, by

the fact that NHHC had applied for the required Mental Health Agency License—Defendants

thus defrauded MaineCare by seeking and receiving MaineCare funds for such non-

reimbursable, unlicensed services for the period of time covering May 16 through September 7,

2016.
                                                11
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 12 of 23                                      PageID #: 12



         58.      Defendants’ false claims include but are not limited to those concerning “Member

S.M.,” 1 a MaineCare member with a mental health diagnosis of post-traumatic stress disorder.

Member S.M. received Targeted Case Management Services from NHHC during the timeframe

at issue, for which NHHC sought and received reimbursement from MaineCare as follows

despite lacking the required Mental Health Agency License.

                  a.       For nine (9) Targeted Case Management units of service provided on July

                           26 and 27, 2016, NHHC sought reimbursement from MaineCare in the

                           amount of $193.68 and was reimbursed by MaineCare in the amount of

                           $193.68.

                  b.       For six (6) Targeted Case Management units of service provided on

                           August 3, 2016, NHHC sought reimbursement from MaineCare in the

                           amount of $129.12 and was reimbursed by MaineCare in the amount of

                           $129.12.

                  c.       For eight (8) Targeted Case Management units of service provided on

                           August 10, 2016, NHHC sought reimbursement from MaineCare in the

                           amount of $172.16 and was reimbursed by MaineCare in the amount of

                           $172.16.

                  d.       For one (1) Targeted Case Management unit of service provided on

                           August 16, 2016, NHHC sought reimbursement from MaineCare in the

                           amount of $21.52 and was reimbursed by MaineCare in the amount of

                           $21.52.




1
          In order to preserve the confidentiality of the MaineCare members here they are referred to only by their
initials and using gender-neutral terminology.

                                                         12
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 13 of 23                   PageID #: 13



              e.      For two (2) Targeted Case Management units of service provided on

                      August 18, 2016, NHHC sought reimbursement from MaineCare in the

                      amount of $43.04 and was reimbursed by MaineCare in the amount of

                      $43.04.

              f.      For one (1) Targeted Case Management unit of service provided on

                      August 22, 2016, NHHC sought reimbursement from MaineCare in the

                      amount of $21.52 and was reimbursed by MaineCare in the amount of

                      $21.52.

              g.      For eight (8) Targeted Case Management units of service provided on

                      August 24, 2016, NHHC sought reimbursement from MaineCare in the

                      amount of $172.16 and was reimbursed by MaineCare in the amount of

                      $172.16.

       59.    Defendants’ false claims include but are not limited to those concerning “Member

J.L.,” a MaineCare member with a mental health diagnosis of post-traumatic stress disorder.

Member J.L. received Targeted Case Management Services from NHHC during the timeframe at

issue, for which NHHC sought and received reimbursement from MaineCare as follows despite

lacking the required Mental Health Agency License.

              a.      For eight (8) Targeted Case Management units of service provided on July

                      8, 2016, NHHC sought reimbursement from MaineCare in the amount of

                      $172.16 and was reimbursed by MaineCare in the amount of $172.16.

              b.      For four (4) Targeted Case Management units of service provided on July

                      20, 2016, NHHC sought reimbursement from MaineCare in the amount of

                      $86.08 and was reimbursed by MaineCare in the amount of $86.08.



                                              13
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 14 of 23                  PageID #: 14



              c.      For nine (9) Targeted Case Management units of service provided on July

                      25, 2016, NHHC sought reimbursement from MaineCare in the amount of

                      $193.68 and was reimbursed by MaineCare in the amount of $193.68.

              d.      For six (6) Targeted Case Management units of service provided on

                      August 2, 2016, NHHC sought reimbursement from MaineCare in the

                      amount of $129.12 and was reimbursed by MaineCare in the amount of

                      $129.12.

              e.      For twenty (20) Targeted Case Management units of service provided on

                      August 10, 2016, NHHC sought reimbursement from MaineCare in the

                      amount of $430.40 and was reimbursed by MaineCare in the amount of

                      $430.40.

              f.      For six (6) Targeted Case Management units of service provided on

                      August 15, 2016, NHHC sought reimbursement from MaineCare in the

                      amount of $129.12 and was reimbursed by MaineCare in the amount of

                      $129.12.

              g.      For seven (7) Targeted Case Management units of service provided on

                      August 23 and 24, 2016, NHHC sought reimbursement from MaineCare in

                      the amount of $150.64 and was reimbursed by MaineCare in the amount

                      of $150.64.

       60.    Defendants’ false claims include but are not limited to those concerning “Member

E.D.,” a MaineCare member with a mental health diagnosis of post-traumatic stress disorder.

Member E.D. received Targeted Case Management Services from NHHC during the timeframe




                                              14
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 15 of 23                PageID #: 15



at issue, for which NHHC sought and received reimbursement from MaineCare as follows

despite lacking the required Mental Health Agency License.

              a.     For six (6) Targeted Case Management units of service provided on July

                     12, 2016, NHHC sought reimbursement from MaineCare in the amount of

                     $129.12 and was reimbursed by MaineCare in the amount of $129.12.

              b.     For six (6) Targeted Case Management units of service provided on July

                     19, 2016, NHHC sought reimbursement from MaineCare in the amount of

                     $129.12 and was reimbursed by MaineCare in the amount of $129.12.

              c.     For one (1) Targeted Case Management unit of service provided on July

                     26, 2016, NHHC sought reimbursement from MaineCare in the amount of

                     $21.52 and was reimbursed by MaineCare in the amount of $21.52.

              d.     For ten (10) Targeted Case Management units of service provided on

                     August 1, 2016, NHHC sought reimbursement from MaineCare in the

                     amount of $215.20 and was reimbursed by MaineCare in the amount of

                     $215.20.

              e.     For one (1) Targeted Case Management unit of service provided on

                     August 18, 2016, NHHC sought reimbursement from MaineCare in the

                     amount of $21.52 and was reimbursed by MaineCare in the amount of

                     $21.52.

              f.     For two (2) Targeted Case Management units of service provided on

                     September 1, 2016, NHHC sought reimbursement from MaineCare in the

                     amount of $43.04 and was reimbursed by MaineCare in the amount of

                     $43.04.



                                             15
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 16 of 23                  PageID #: 16



              g.     For one (1) Targeted Case Management unit of service provided on

                     September 6, 2016, NHHC sought reimbursement from MaineCare in the

                     amount of $21.52 and was reimbursed by MaineCare in the amount of

                     $21.52.

       61.    Defendants’ false claims include but are not limited to those concerning “Member

K.A.,” a MaineCare member with a mental health diagnosis of post-traumatic stress disorder.

Member K.A. received Targeted Case Management Services from NHHC during the timeframe

at issue, for which NHHC sought and received reimbursement from MaineCare as follows

despite lacking the required Mental Health Agency License.

              a.     For four (4) Targeted Case Management units of service provided on July

                     15, 2016, NHHC sought reimbursement from MaineCare in the amount of

                     $86.08 and was reimbursed by MaineCare in the amount of $86.08.

              b.     For one (1) Targeted Case Management unit of service provided on July

                     22, 2016, NHHC sought reimbursement from MaineCare in the amount of

                     $21.52 and was reimbursed by MaineCare in the amount of $21.52.

              c.     For four (4) Targeted Case Management units of service provided on

                     August 5, 2016, NHHC sought reimbursement from MaineCare in the

                     amount of $86.08 and was reimbursed by MaineCare in the amount of

                     $86.08.

              d.     For one (1) Targeted Case Management unit of service provided on

                     August 12, 2016, NHHC sought reimbursement from MaineCare in the

                     amount of $21.52 and was reimbursed by MaineCare in the amount of

                     $21.52.



                                              16
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 17 of 23                   PageID #: 17



              e.      For four (4) Targeted Case Management units of service provided on

                      August 17, 2016, NHHC sought reimbursement from MaineCare in the

                      amount of $86.08 and was reimbursed by MaineCare in the amount of

                      $86.08.

              f.      For two (2) Targeted Case Management units of service provided on

                      August 22, 2016, NHHC sought reimbursement from MaineCare in the

                      amount of $43.04 and was reimbursed by MaineCare in the amount of

                      $43.04.

              g.      For four (4) Targeted Case Management units of service provided on

                      September 6, 2016, NHHC sought reimbursement from MaineCare in the

                      amount of $86.08 and was reimbursed by MaineCare in the amount of

                      $86.08.

       62.    In sum, the funds Defendants fraudulently sought and received from MaineCare

from May 16 through September 7, 2016, totaled $55,600.23, comprising 45 distinct MaineCare

members and 494 associated false claims.

D.     Since September 2016, Defendants Have Improperly Retained all Overpayments
       Received Concerning the Improperly Billed Targeted Case Management Services

       63.    During the May through September 2016 timeframe, NHHC’s Children’s

Targeted Case Management Program Supervisor repeatedly informed Hassan that NHHC needed

to possess a Mental Health Agency License in order to service MaineCare members with mental

health diagnoses.

       64.    Finally, on September 12, 2016, NHHC’s Children’s Targeted Case Management

Program Supervisor sent an email to the Staff Licensor at the Division of Licensing and




                                               17
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 18 of 23                       PageID #: 18



Regulatory Services – Behavioral Health who was assigned to NHHC’s Mental Health Agency

License application.

        65.        In the email, NHHC’s Children’s Targeted Case Management Program

Supervisor informed the Staff Licensor, “the Noble TCM program has been serving mental

health clients for the last few months.”

        66.        On September 13, 2016, a Maine DHHS representative sent an email to Hassan

reiterating that

        since Noble does not have a mental health license, your case managers may only serve
        clients with an Intellectual Disability (ID) or Developmental Disability (DD). In order to
        serve clients with a mental health diagnosis, your agency must have a valid MH license
        issued by the Division of Licensing and Regulatory Services.

The email reiterated that NHHC could not bill MaineCare for Targeted Case Management

Services to clients with a mental health diagnosis.

        67.        On September 22, 2016, the Staff Licensor at the Division of Licensing and

Regulatory Services – Behavioral Health made an unannounced visit to the Portland office of

NHHC.

        68.        During the unannounced visit on September 22, 2016, the Staff Licensor met with

Hassan. Hassan relayed that, at the direction of Maine DHHS, he had arranged for all Targeted

Case Management clients with a mental health diagnosis to be discharged, letters sent, alternate

service providers identified, and transitions facilitated.

        69.        During the unannounced visit on September 22, 2016, Hassan admitted to the

Staff Licensor that he knew he had to pay MaineCare back for the services NHHC had provided

without a license. Hassan told the Staff Licensor that the MaineCare funds NHHC had received

for the improperly billed Targeted Case Management Services to clients with a mental health

diagnosis would be repaid.


                                                  18
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 19 of 23                       PageID #: 19



       70.     NHHC’s pending Mental Health Agency License application was denied by the

Division of Licensing and Regulatory Services – Behavioral Health on November 17, 2016.

       71.     On January 3, 2017, Maine DHHS’ MaineCare Services office demanded that

NHHC reverse all claims for services billed for its Targeted Case Management mental health

clients, including claims billed for interpreter services provided for the non-covered services.

       72.     Despite Defendants’ acknowledgment of their repayment obligation and the

demands for repayment made by Maine DHHS, Defendants continue to retain and have not

returned to MaineCare the $55,600.23 in overpayments received.

                                   *       *     *       *       *
       73.     Defendants accordingly defrauded MaineCare by seeking, receiving, and

improperly retaining MaineCare funds for non-reimbursable Targeted Case Management mental

health services provided to MaineCare members.

                        Count I: Presenting False or Fraudulent Claims

                       (United States; 31 U.S.C. §§ 3729(a)(1)(A), 3730(a))

       74.     Paragraphs 1 through 73 are realleged as though fully set forth herein.

       75.     Defendants, by and through their requests for payment or causing requests for

payment, knowingly submitted or caused to be submitted false or fraudulent MaineCare claims

for payment or approval in violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A), and

thereafter received payments on such false or fraudulent claims.

       76.     Because of Defendants’ acts, the United States sustained damages in an amount to

be determined at trial, and therefore is entitled to treble damages under the False Claims Act,

plus civil penalties for each violation.




                                                19
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 20 of 23                      PageID #: 20



                                  Count II: Reverse False Claims

                       (United States; 31 U.S.C. §§ 3729(a)(1)(G), 3730(a))

       77.      Paragraphs 1 through 76 are realleged as though fully set forth herein.

       78.      Defendants knowingly concealed, avoided, or decreased an obligation to pay or

transmit money to the United States, in violation of the False Claims Act, 31 U.S.C. §

3729(a)(1)(G) and (b)(3), by improperly avoiding or decreasing their obligation to pay or

transmit money back to MaineCare for the overpayments received.

       79.      The MaineCare Provider Agreement for NHHC required it to report any monies

received in excess of the amount to which it was entitled from the MaineCare program and

refund promptly such moneys to the Maine DHHS.

       80.      Hassan, as owner and operator of NHHC, knew that his business had overbilled

MaineCare and retained such overpayments, and admitted so, in sum and substance.

       81.      Pursuant to the MaineCare Provider Agreement for NHHC, liability for such

overpayment debts is enforceable against not only NHHC, but also any person who had an

ownership or control interest in NHHC, including Hassan.

       82.      Because of Defendants’ acts, the United States sustained damages in an amount to

be determined at trial, and therefore is entitled to treble damages under the False Claims Act,

plus civil penalties for each violation.

             Count III: Maine Law Civil Liability of Persons Making False Claims

                                     (Maine; 22 M.R.S.A. § 15)

       83.      Paragraphs 1 through 82 are realleged as though fully set forth herein.

       84.      Defendants made or caused to be made or presented or caused to be presented for

payment or approval claims upon or against Maine DHHS or upon funds administered by Maine



                                                20
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 21 of 23                     PageID #: 21



DHHS, knowing such claims to be materially false, fictitious or fraudulent, or knowingly made

false written statements or knowingly submitted false documents material to false, fictitious or

fraudulent claims or knowingly entered into an agreement, combination or conspiracy to defraud

Maine DHHS by obtaining the payment or approval of any materially false, fictitious or

fraudulent claim or knowingly made or caused to be made false written statements or records

material to an obligation to pay or transmit money or property to Maine DHHS or knowingly

concealed or knowingly and improperly materially avoided or materially decreased an obligation

to pay or transmit money or property to Maine DHHS, in violation of 22 M.R.S.A. § 15.

         85.   Because of Defendants’ acts, Maine sustained damages in an amount to be

determined at trial, and therefore is entitled to threefold damages under 22 M.R.S.A. § 15, plus

civil penalties of not less than $2,000 for each violation.

                                  Count IV: Unjust Enrichment

                              (United States & Maine; Common Law)

         86.   Paragraphs 1 through 85 are realleged as though fully set forth herein.

         87.   Defendants were unjustly enriched through the payments they received from

Plaintiffs’ funds. The circumstances of Defendants’ receipt of those payments are such that, in

equity, Defendants are liable to account for and pay such amounts, which are to be determined at

trial.




                                                 21
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 22 of 23                       PageID #: 22



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs the United States and Maine request that judgment be entered

in their favor and against Defendants as follows:

       A.      On Counts I and II (Violations of 31 U.S.C. § 3729(a)(1)(A) and (G)), for treble

               the United States’ damages, in an amount to be determined at trial, plus civil

               penalties for each false claim presented, together with all such relief as may be

               just and proper;

       B.      On Count III (Violations of 22 M.R.S.A. § 15), for threefold Maine’s damages, in

               an amount to be determined at trial, plus civil penalties for each false claim

               presented, together with all such relief as may be just and proper;

       C.      On Counts I through III, for an award of fees and costs pursuant to 31 U.S.C. §

               3729 and 22 M.R.S.A. § 15;

       D.      On Count IV (Unjust Enrichment), for an accounting and for the amounts by

               which Defendants were unjustly enriched, in an amount to be determined at trial,

               together with costs and interest; and

       E.      All other relief this Court deems just and proper.




                                                22
Case 2:20-cv-00204-GZS Document 1 Filed 06/10/20 Page 23 of 23                     PageID #: 23



                                 DEMAND FOR JURY TRIAL

       The United States and Maine demand a jury trial in this case pursuant to Federal Rule of

Civil Procedure 38(b) of all claims and issues so triable.




Dated: June 10, 2020                                  Respectfully submitted,
       Bangor, Maine
                                                      HALSEY B. FRANK
                                                      United States Attorney

                                                      /s/ Andrew K. Lizotte
                                                      Andrew K. Lizotte
                                                      Assistant U.S. Attorney
                                                      202 Harlow Street
                                                      Bangor, Maine 04401
                                                      (207) 262-4636
                                                      Andrew.Lizotte@usdoj.gov




Dated: June 10, 2020                                  AARON M. FREY
       Augusta, Maine                                 Attorney General for the State of Maine

                                                      /s/ William R. Savage
                                                      William R. Savage
                                                      Assistant Attorney General
                                                      Director, Healthcare Crimes Unit
                                                      6 State House Station
                                                      Augusta, ME 04333
                                                      (207) 626-8804
                                                      William.Savage@maine.gov




                                                 23
